DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 1/19/21 have been received. Claims 16, 24, and 25 have been amended. Claims 3, 12-15, and 23 have been cancelled.
Claim Rejections - 35 USC § 103
3.	The rejection under 35 U.S.C. 103 as being unpatentable over Egerton et al. (US 2016/0013477) on claims 16-19, and 21-22 is/are withdrawn because the Applicant amended the claims.
4.	The rejection under 35 U.S.C. 103 as being unpatentable over Egerton et al. (US 2016/0013477) in view of Ugaji et al. (US 2009/0176158) on claim 20 is withdrawn because the Applicant amended the claims.
Allowable Subject Matter
5.	Claims 1, 2, 4-11, 16-22, and 24-25 are allowed.
6.	The following is an examiner’s statement of reasons for allowance regarding independent claim 1:  Previously indicated allowable subject matter was incorporated into the independent claims, thus rendering it also allowable.  The reasons for allowance are substantially the same as provided in the Office Action mailed 7/13/20 and apply herein.
7.	The following is an examiner’s statement of reasons for allowance regarding independent claim 16: Previously indicated allowable subject matter was incorporated into the independent 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489.  The examiner can normally be reached on 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.